Case: 14-15804       Date Filed: 09/01/2016      Page: 1 of 30


                                                                                 [PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 14-15804
                              ________________________

                        D.C. Docket No. 1:13-cr-20460-DMM-1



UNITED STATES OF AMERICA,

                                                                         Plaintiff-Appellee,

versus

ANTONIO FARIAS,

                                                                      Defendant-Appellant.


                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                            ________________________

                                    (September 1, 2016)

Before MARCUS and FAY, Circuit Judges, and FRIEDMAN, * District Judge.

MARCUS, Circuit Judge:



         *
          Honorable Paul L. Friedman, United States District Judge for the District of Columbia,
sitting by designation.
              Case: 14-15804     Date Filed: 09/01/2016   Page: 2 of 30


      Over the course of about 10 months, Antonio Farias purchased more than

18 million unstamped Marlboro cigarettes from undercover agents of the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (“ATF”), at a significantly below-

market price, and he arranged to have the cigarettes transported for sale on an

Indian reservation in upstate New York.       The agents told Farias they had stolen

the cigarettes from cargo trucks. Farias was charged and convicted at trial of one

count of conspiring, in violation of 18 U.S.C. § 371, to traffic in stolen goods,

18 U.S.C. § 2314, and to traffic in contraband cigarettes, 18 U.S.C. § 2342(a). The

district court sentenced Farias to 36 months in prison and ordered him to forfeit his

proceeds from the offense, which the parties agreed were $331,426. On appeal,

Farias challenges:    (1) the denial of his motion to dismiss the indictment as

untimely; (2) the denial of his motion to compel discovery or alternatively to

dismiss the indictment based on claimed government misconduct; (3) the

sufficiency of the evidence to sustain his conviction for conspiracy; (4) the district

court’s jury instructions; and (5) the court’s authority to enter a forfeiture judgment

at the sentencing hearing, where it had failed to enter a preliminary forfeiture order

as soon as practicable after the verdict, as required under Fed. R. Crim. P. 32.2.

After careful review, and having the benefit of oral argument, we affirm.




                                          2
               Case: 14-15804       Date Filed: 09/01/2016      Page: 3 of 30


                                               I.

       In 2005, special agents of the ATF began investigating Farias for unlawfully

trafficking in cigarettes in Miami-Dade County, Florida, based on a tip they had

received from a confidential informant. On June 20, 2006, a second confidential

informant working with the special agents sold Farias more than one million

unstamped Marlboro cigarettes.1             After that transaction, ATF placed the

investigation on hold for about a year because the second confidential informant

was serving a federal prison sentence. Thereafter, on seven separate occasions

between June 23, 2008, and April 2, 2009, undercover ATF special agents

Peter Alles and Richard Checo, working with the first confidential informant, sold

Farias a total of more than 18 million unstamped Marlboro cigarettes. The agents

sold Farias the cigarettes at a price per carton of only $19.50 -- significantly below

the going list price, which was between $27 and $36 per carton. Generally, the list

price, which includes federal but not state taxes, is the lowest possible price at

which a direct wholesaler can buy Marlboro cigarettes. During the course of each

of the seven cigarette transactions, the agents recorded their conversations with the

defendant, Farias.


       1
         A government witness explained at trial that Marlboro manufactures cigarettes in North
Carolina, South Carolina, and Virginia, and the company pays a federal excise tax on all of its
cigarettes before they leave the company’s plants. All of the states, including the State of
Florida, impose their own separate excise tax, which is generally assessed when the cigarettes
arrive in that state. Payment of the state tax is evidenced by application of a tax stamp to the
outer packaging of each pack of cigarettes.
                                               3
                Case: 14-15804       Date Filed: 09/01/2016       Page: 4 of 30


       After purchasing the cigarettes from the undercover agents, Farias

immediately resold them to Stephen Valvo, who had arranged with his and Farias’s

mutual friend to haul the cigarettes to an Indian reservation in Salamanca,

New York. Special Agent Alles explained at trial that, in order to evade detection

by law-enforcement officers, cigarette traffickers often transport contraband

cigarettes for sale on Indian reservations in New York and in other northeastern

states. Farias initially sold Valvo the cigarettes at a price per carton of $21.95, but

later increased the price to $24.95.

       On June 21, 2013, a federal grand jury sitting in the Southern District of

Florida initially indicted Farias and Valvo on one count of conspiring to traffic in

contraband cigarettes, in violation of 18 U.S.C. §§ 371 2 and 2342(a),3 and seven

substantive counts of trafficking in contraband cigarettes, in violation of 18 U.S.C.

§§ 2342(a) and 2. The indictment specifically charged that the conspiracy ran

from April 7, 2006, through April 2, 2009. Moreover, it alleged 15 overt acts as

part of the conspiracy, including the June 20, 2006 transaction between Farias and


       2
         Section 371 provides that “[i]f two or more persons conspire either to commit any
offense against the United States, or to defraud the United States, or any agency thereof in any
manner or for any purpose, and one or more of such persons do any act to effect the object of the
conspiracy, each shall be fined under this title or imprisoned not more than five years, or both.”
18 U.S.C. § 371.
       3
         Section 2342(a) provides that “[i]t shall be unlawful for any person knowingly to ship,
transport, receive, possess, sell, distribute, or purchase contraband cigarettes or contraband
smokeless tobacco.” 18 U.S.C. § 2342(a).

                                                4
                 Case: 14-15804       Date Filed: 09/01/2016        Page: 5 of 30


the second confidential informant, the 7 transactions that occurred between

June 23, 2008, and April 2, 2009, and 7 wire transfers between Valvo and Farias

during that time frame. 4 The indictment was sealed until Farias was arrested on

June 16, 2014.

      4
          The indictment alleged the following 15 overt acts:

      (1)       On or about June 20, 2006, ANTONIO FARIAS purchased approximately
                1,500,000 purportedly stolen cigarettes bearing no evidence of payment of
                applicable state cigarette taxes to the State of Florida, using a cashier’s
                check in the amount of $112,500.

      (2)       On or about June 23, 2008 STEPHEN VALVO sent, through a company
                he controlled, a wire transfer to ANTONIO FARIAS in the amount of
                $42,144.

      (3)       On or about June 23, 2008, ANTONIO FARIAS purchased approximately
                384,000 purportedly stolen cigarettes bearing no evidence of payment of
                applicable state cigarette taxes to the State of Florida, using a cashier’s
                check in the amount of $37,440.

      (4)       On or about July 22, 2008, STEPHEN VALVO sent, through a company
                he controlled, a wire transfer to ANTONIO FARIAS in the amount of
                $84,288.

      (5)       On or about July 24, 2008, ANTONIO FARIAS purchased approximately
                768,000 purportedly stolen cigarettes bearing no evidence of payment of
                applicable state cigarette taxes to the State of Florida, using a cashier’s
                check in the amount of $74,880.

      (6)       On or about September 15, 2008, STEPHEN VALVO sent, through a
                company he controlled, two wire transfers to ANTONIO FARIAS totaling
                $250,864.

      (7)       On or about September 15, 2008, ANTONIO FARIAS purchased
                approximately 2,304,000 purportedly stolen cigarettes bearing no evidence
                of payment of applicable state cigarette taxes to the State of Florida, using
                two cashier’s checks totaling $224,640.

      (8)       On or about September 26, 2008, STEPHEN VALVO sent, through a
                company he controlled, a wire transfer to ANTONIO FARIAS in the
                amount of $252,864.

                                                 5
                Case: 14-15804        Date Filed: 09/01/2016        Page: 6 of 30


       On July 17, 2014, the federal grand jury returned a superseding indictment,

which again charged both Farias and Valvo with conspiring to violate 18 U.S.C.

§ 371. The superseding indictment alleged that the conspiracy, again, included

trafficking in contraband cigarettes, in violation of § 2342(a), and that it also

involved trafficking in stolen goods, in violation of 18 U.S.C. § 2314.5 Notably,



       (9)     On or about September 30, 2008, ANTONIO FARIAS purchased
               approximately 2,304,000 purportedly stolen cigarettes bearing no evidence
               of payment of applicable state cigarette taxes to the State of Florida, using
               a cashier’s check in the amount of $224,640.

       (10)    On or about October 24, 2008, STEPHEN VALVO sent, through a
               company he controlled, two wire transfers to ANTONIO FARIAS totaling
               $284,472.

       (11)    On or about October 27, 2008, ANTONIO FARIAS purchased
               approximately 2,592,000 purportedly stolen cigarettes bearing no evidence
               of payment of applicable state cigarette taxes to the State of Florida, using
               two cashier’s checks totaling $252,720.

       (12)    On or about November 12, 2008, STEPHEN VALVO sent, through a
               company he controlled, a wire transfer to ANTONIO FARIAS in the
               amount of $210,720.

       (13)    On or about November 13, 2008, STEPHEN VALVO sent, through a
               company he controlled, a wire transfer to ANTONIO FARIAS in the
               amount of $168,577.

       (14)    On or about November 13, 2008, ANTONIO FARIAS purchased
               approximately 3,456,000 purportedly stolen cigarettes bearing no evidence
               of payment of applicable state cigarette taxes to the State of Florida, using
               two cashier’s checks totaling $336,900.

       (15)    On or about April 2, 2009, ANTONIO FARIAS purchased approximately
               6,852,000 purportedly stolen cigarettes bearing no evidence of payment of
               applicable state cigarette taxes to the State of Florida, using a wire transfer
               in the amount of $668,070.
       5
         Section 2314 provides that “[w]hoever transports, transmits, or transfers in interstate or
foreign commerce any goods, wares, merchandise, securities or money, of the value of $5,000 or
                                                 6
                Case: 14-15804        Date Filed: 09/01/2016       Page: 7 of 30


the superseding indictment dropped the seven substantive § 2342(a) counts against

Farias and Valvo, and shortened the time span of the conspiracy to a period

commencing on or about June 4, 2008, and ending on or about April 2, 2009. The

superseding indictment re-alleged the same overt acts that originally had been

alleged in the initial charge (overt acts numbers 2-15), except that it dropped the

June 20, 2006 transaction between Farias and the second confidential informant

(overt act number 1).

       Farias moved the district court to dismiss the superseding indictment

because it was allegedly untimely under the governing five-year statute of

limitations found in 18 U.S.C. § 3282(a),6 since it was filed more than five years

after the last alleged overt act, which had occurred on April 2, 2009. In the

alternative, the defendant claimed that the government had violated the Due

Process Clause of the Fifth Amendment by waiting until June 21, 2013 to bring the

initial charge. He claimed that both the superseding and original indictments

should be dismissed as being untimely. The district court denied each argument,

reasoning that, while the superseding indictment was indeed filed outside the five-



more, knowing the same to have been stolen, converted or taken by fraud . . . [s]hall be fined
under this title or imprisoned not more than ten years, or both.” 18 U.S.C. § 2314.
       6
        The statute of limitations provides that “[e]xcept as otherwise expressly provided by
law, no person shall be prosecuted, tried, or punished for any offense, not capital, unless the
indictment is found or the information is instituted within five years next after such offense shall
have been committed.” 18 U.S.C. § 3282(a).
                                                 7
             Case: 14-15804    Date Filed: 09/01/2016   Page: 8 of 30


year statutory limitations period, it plainly related back to the original, timely

indictment because no broadening of the charges occurred. The district court also

denied Farias’s due-process claim because he failed to show either actual prejudice

or that the delay was an intentional construction used by the government to obtain

tactical advantage over him. See United States v. Marion, 404 U.S. 307, 324

(1971).

      Farias proceeded to trial. On the morning trial commenced, he moved the

court to compel the government to produce details of the ATF’s investigation,

including the agency’s dealings with Phillip Morris and other cigarette companies.

Alternatively, he urged the district court to dismiss the superseding indictment

based on claimed outrageous government misconduct. Again, the district court

denied Farias’s motions, characterizing the allegations that cigarette companies

were financing ATF’s enforcement activities as being “pretty speculative.”

      In its case-in-chief, the government played each of the agents’ recorded

conversations with Farias for the jury, and also provided clarifying testimony. In

the recordings, the undercover agents repeatedly indicated that they were dealing

with stolen goods. Thus, for example, Special Agent Checo told Farias prior to the

June 23, 2008 transaction that the conspirators’ cigarette supply was unpredictable

because they could only get the product “[w]hen it falls” off the back of a truck.

Checo explained that this terminology was designed and intended to convey that


                                        8
             Case: 14-15804     Date Filed: 09/01/2016   Page: 9 of 30


the undercover agents had stolen the cigarettes from cargo trucks that were

transporting the merchandise. Notably, Farias responded: “Of course . . . . I know

how it works.” An employee of Altria Group Distribution Company -- Marlboro

and Phillip Morris’s parent company -- testified that Phillip Morris maintains a

consistent supply of Marlboro cigarettes, so that the product is always available for

purchase through legitimate channels.

      In another recording, made on October 31, 2008, Special Agent Alles told

Farias that he wanted to change trucks and let everything “cool down a bit” before

selling the cigarettes. Alles explained that he was speaking in code, telling Farias

that “because the product is stolen, I have to move it . . . basically to avoid

detection by law enforcement.” Farias’s response was: “Of course.” In fact,

Farias then told the undercover agent that he didn’t want to spend “too much time”

at the warehouse, where the sale would take place. Special Agent Alles explained

that Farias wanted to minimize his time at the warehouse because he was

concerned that customs agents might come to inspect the warehouse and ask to see

documentation for the cigarettes. In still another recording, made on November 6,

2008, Farias said he wanted to break up larger transactions into smaller shipments,

which would be less likely to attract law-enforcement attention.

      Farias had also explained to Special Agent Checo, prior to the July 24, 2008

transaction, that they would have nothing to worry about once the cigarettes made


                                         9
                Case: 14-15804       Date Filed: 09/01/2016        Page: 10 of 30


it onto the New York Indian reservation, where state and federal law-enforcement

authorities couldn’t investigate the cigarettes for sale. During that conversation,

Farias specifically asked undercover agent Checo to confirm if the cigarettes he

was purchasing were stolen. Checo responded, “You don’t want to know the

answer to that.” Farias then said: “Yeah, because I’m afraid. I mean, so many

cases. They’re after that, you know.”

      Valvo, who had entered a plea and agreed to cooperate with the government

and to testify against Farias, explained that he knew the cigarettes he bought from

Farias had been stolen, and that they were unstamped. At the time, Valvo did not

know what price Farias had paid for the cigarettes, but he knew the price Farias

was offering him for the contraband was “too cheap” by about $1.50–$1.65 per

carton. Valvo added that Farias also told him the cigarettes “[w]eren’t on board,”

which he, too, took to mean that the cigarettes had been stolen.

      Farias testified in his own defense.              He flatly denied knowing that the

cigarettes were stolen and maintained that he was not responsible for paying

Florida cigarette taxes.

      During the charging conference, defense counsel asked the district court to

give a “buyer-seller” instruction, which the court denied. 7 The district court noted

      7
          Defense counsel requested that the jury be instructed:

      [A] mere buyer-seller relationship does not constitute proof of a conspiracy. A
      defendant who sells to another person merchandise while believing it to be illegal
                                                10
             Case: 14-15804      Date Filed: 09/01/2016     Page: 11 of 30


that “there’s some authority in the drug area [that] if there’s an isolated buyer/seller

relationship that that can’t constitute a conspiracy,” but there was also authority

indicating the instruction was unnecessary. The court found that the instruction

was unnecessary and not supported by the evidence.

      The district court, however, used a special verdict form, which asked the

jury to find whether Farias was guilty or not of the conspiracy charge, and if guilty,

whether the object of the conspiracy was to traffic in stolen goods, or to traffic in

contraband cigarettes, or both. The jury found Farias guilty and that he had

conspired both to traffic in stolen goods and to traffic in contraband cigarettes.

      At the sentencing hearing, the government moved ore tenus for a forfeiture

judgment in the amount of $719,538.60, which was a market-value estimate of the

cigarettes Farias had purchased from the undercover agents, minus the amounts he

had paid the agents. Farias objected, arguing that, pursuant to Fed. R. Crim. P.

32.2, the government had waived forfeiture by waiting until the sentencing

hearing, and the court lacked the authority to enter a forfeiture judgment at

sentencing since it had failed to enter a preliminary forfeiture order as soon as

practicable after the verdict had been rendered by the jury. Alternatively, Farias

claimed that the court should look to his actual profit, and not to the market value



      merchandise does not, merely by selling the merchandise, commit a violation of
      the federal conspiracy law . . . .


                                           11
              Case: 14-15804         Date Filed: 09/01/2016   Page: 12 of 30


of the cigarettes, in determining the amount to be forfeited. Defense counsel

agreed that Farias’s personal profit was $331,426. The court agreed with the

defense on that point, and, therefore, ordered him to forfeit that amount.

       Farias timely filed this appeal, challenging both his conviction and the

district court’s forfeiture order.

                                                   II.

       Generally, we review the district court’s denial of a motion to dismiss an

indictment for abuse of discretion, but the interpretation and application of a statute

of limitations is a legal question that we review de novo. United States v. Rojas,

718 F.3d 1317, 1319 (11th Cir. 2013). We also review the sufficiency of the

evidence de novo, drawing all reasonable inferences and resolving all questions of

credibility in favor of the government. United States v. Hasson, 333 F.3d 1264,

1270 (11th Cir. 2003). Under this standard, we are required to affirm the verdict

“if a reasonable juror could conclude that the evidence establishes guilt beyond a

reasonable doubt.” Id.

       We review the legal correctness of a jury instruction de novo, but defer to

the district court on questions of phrasing absent an abuse of discretion. United

States v. Prather, 205 F.3d 1265, 1270 (11th Cir. 2000). We also review de novo

whether the defense was entitled to a requested jury instruction. See United States

v. Calderon, 127 F.3d 1314, 1329 (11th Cir. 1997). Finally, we review the district


                                              12
               Case: 14-15804   Date Filed: 09/01/2016    Page: 13 of 30


court’s legal conclusions regarding forfeiture de novo, but its factual findings only

for clear error. United States v. Puche, 350 F.3d 1137, 1153 (11th Cir. 2003).

                                          A.

      Farias first argues that the district court erred in denying his motion to

dismiss the indictment as being untimely under 18 U.S.C. § 3282(a). We disagree.

The conspiracy charge in the superseding indictment had a five-year statute of

limitations.    See 18 U.S.C. § 3282(a); id. § 371.         Thus, to be timely, the

superseding indictment had to be returned within five years of the last alleged overt

act, which occurred on April 2, 2009. See United States v. Isaacson, 752 F.3d

1291, 1302 (11th Cir. 2014), cert. denied, 135 S. Ct. 990 (2015). The initial

indictment was returned on July 21, 2013, which fell squarely within the five-year

limitations period. Although the original indictment was sealed, “the government

may properly request the sealing of an indictment for a period beyond the statute of

limitations.” United States v. Edwards, 777 F.2d 644, 647 (11th Cir. 1985).

      The essential question, then, is whether the superseding indictment related

back to the original indictment, which was timely.           Our case law makes it

abundantly clear that the filing of a timely indictment tolls the statute of limitations

for purposes of a superseding or new indictment if the subsequent indictment does

not “broaden or substantially amend the original charges.”           United States v.

Italiano, 894 F.2d 1280, 1282 (11th Cir. 1990). Here, the superseding indictment


                                          13
             Case: 14-15804     Date Filed: 09/01/2016   Page: 14 of 30


actually narrowed, rather than broadened, the original charges. For starters, the

original indictment charged Farias with one conspiracy count and seven

substantive offenses, whereas the superseding indictment charged him with only

one conspiracy count, having dropped the seven § 2342(a) substantive counts. The

superseding indictment also shortened the timeframe of the conspiracy; thus the

superseding indictment charged a conspiracy that spanned only from June 4, 2008,

through April 2, 2009, whereas the original indictment ran from April 7, 2006,

through April 2, 2009. What’s more, 14 of the 15 overt acts that had been alleged

in the original indictment (overt acts numbers 2-15) were re-alleged in exactly the

same form in the superseding indictment. The superseding indictment omitted the

15th overt act that originally had been alleged (overt act number 1), and added

none that were new.

      Farias maintains, nevertheless, that the conspiracy charge in the superseding

indictment broadened the original conspiracy because it added as an object of the

§ 371 conspiracy trafficking in stolen goods, as well as trafficking in contraband

cigarettes which was found in the original charge. We remain unpersuaded. This

Court has explained that the central policy purpose underlying statutes of

limitations is to provide fair notice to a defendant. Id. at 1283. “If the allegations

and charges are substantially the same in the old and new indictments, the

assumption is that the defendant has been placed on notice of the charges against


                                         14
             Case: 14-15804      Date Filed: 09/01/2016   Page: 15 of 30


him.” Id. Both the original and superseding indictments charged Farias with

conspiracy, under the same federal statute, 18 U.S.C. § 371.         And, while the

superseding indictment added violation of an additional federal statute as an object

of the conspiracy, both indictments alleged the very same “Object of the

Conspiracy,” which was for “the defendants and their co-conspirators to

unlawfully enrich themselves by receiving, possessing, and purchasing contraband

untaxed cigarettes in Florida, which they believed to be stolen.” Thus, the original

indictment sufficiently placed Farias on notice that the government was alleging

that he had joined an unlawful conspiracy that involved cigarettes that were not

only untaxed, but which he believed to be stolen. The district court did not err in

denying his motion to dismiss the superseding indictment as being untimely under

the applicable statute of limitations.

      Nor did the district court err in denying his due-process challenge. In order

to establish that the government’s delay in bringing the indictment -- even if it had

been filed in a statutorily timely manner -- violated his due process rights, Farias

was required to establish both (1) that the delay actually prejudiced his defense,

and (2) that it resulted from a deliberate design by the government to gain a tactical

advantage over him.          United States v. Knight, 562 F.3d 1314, 1325

(11th Cir. 2009).    Farias’s vague allegation, stated at the highest order of

abstraction, that the passage of time made it more difficult for him to reconstitute


                                          15
             Case: 14-15804     Date Filed: 09/01/2016   Page: 16 of 30


his records for the charged transactions failed to explain how he suffered any

actual prejudice. And he made absolutely no showing that the pre-indictment

delay was the product of deliberate design by the government to gain a tactical

advantage over him.      Contrary to his claim, Farias was not entitled to an

evidentiary hearing on his due-process claim because he failed to set forth any

specific allegations in support of it. Cf. Blalock v. United States, 844 F.2d 1546,

1551 (11th Cir. 1988) (noting that a defendant must establish a prima facie case of

improper disclosure of grand-jury matters to obtain an evidentiary hearing on such

a claim); United States v. Silien, 825 F.2d 320, 322 (11th Cir. 1987) (discussing

similar standard for evidentiary hearing on selective-prosecution claim).

                                         B.

      Farias also argues that the district court erroneously denied his motion to

compel discovery of the ATF’s dealings with Phillip Morris, or in the alternative to

dismiss the indictment, purportedly based on outrageous government misconduct.

As we read this record, the district court properly denied these applications as well.

In so far as Farias launches a challenge to the lawfulness of the sting operation

conducted by special agents of the ATF, the Supreme Court and this Court have

recognized the possibility that the nature and extent of the government’s

involvement in a criminal scheme may violate a defendant’s due process rights, but

only where the government’s conduct “violates ‘fundamental fairness, [and is]


                                         16
             Case: 14-15804      Date Filed: 09/01/2016    Page: 17 of 30


shocking to the universal cause of justice.’” Owen v. Wainwright, 806 F.2d 1519,

1521 (11th Cir. 1986) (quoting United States v. Russell, 411 U.S. 423, 432

(1973)).   Employing this standard, we have repeatedly rejected challenges to

reverse-sting undercover investigations, whereby undercover officers have

occasion to offer and sell contraband to suspected traffickers. See United States v.

Sanchez, 138 F.3d 1410, 1413 (11th Cir. 1998) (citing United States v. Savage,

701 F.2d 867, 869-70 (11th Cir. 1983); United States v. Gianni, 678 F.2d 956, 960

(11th Cir. 1982); and United States v. Nicoll, 664 F.2d 1308, 1314-15 (5th Cir.

Unit B 1982), rev’d on other grounds by United States v. Henry, 749 F.2d 203, 206

& n.2 (5th Cir. 1984)).

      The Supreme Court has also made it abundantly clear that “[t]he limitations

of the Due Process Clause . . . come into play only when the Government activity

in question violates some protected right of the Defendant.” Hampton v. United

States, 425 U.S. 484, 490 (1976). Here, the evidence established that Farias was

perfectly willing to repeatedly engage in unlawful cigarette transactions involving

huge sums of money, and indeed he raised no entrapment argument at all. His

allegations that the sting operation benefited the tobacco companies and harmed

the public health by making cigarettes available at a below-market price are

irrelevant, and in all events, do not establish any violation of his due process rights.




                                          17
             Case: 14-15804    Date Filed: 09/01/2016   Page: 18 of 30


      Farias says, however, that the tobacco companies’ involvement in the

investigation somehow denied him the right to a disinterested prosecutor. We

remain unconvinced. In Young v. U.S. ex rel. Vuitton et Fils, S.A., the Supreme

Court recognized a criminal defendant’s right to be tried by a disinterested

prosecutor. 481 U.S. 787, 810 (1987). But we’ve explained that, while Young

forbids an interested party from controlling the defendant’s prosecution, it does not

categorically forbid an interested party from having any involvement in the case.

United States v. Siegelman, 786 F.3d 1322, 1329 (11th Cir. 2015), cert. denied,

136 S. Ct. 798 (2016). In his motion to dismiss the indictment, Farias only alleged,

and again only in the most general way, that the tobacco companies somehow

benefit from ATF’s efforts to impede or thwart unlawful distribution and sale of

contraband cigarettes. The problem Farias has is that this claim in no way shows

that the cigarette companies exercised any control over the conduct of the

investigation or prosecution. The tobacco companies did not decide whether to

proceed with an undercover investigation, or how or when to do so. Nor did the

tobacco companies have any control over what, if anything, would be sold to

Farias.   Nor, finally, is there even the remotest suggestion that the tobacco

companies somehow affected the timing or nature of the prosecution itself.

      Farias was not entitled to discovery on his misconduct claim. Plainly, the

government is obliged to disgorge evidence or information that would be favorable


                                         18
             Case: 14-15804     Date Filed: 09/01/2016    Page: 19 of 30


to the defendant. See Brady v. Maryland, 373 U.S. 83, 87 (1963), and its progeny.

In his motion to dismiss the indictment, however, Farias has again failed to show

how the tobacco companies’ claimed involvement in the sting operation was in any

way relevant to establish his innocence or mitigate his punishment. We decline to

consider an argument that he raised for the first time in his reply brief that evidence

of some benefit conferred on Phillip Morris would have been relevant to impeach

the testimony from a representative of Phillip Morris. See United States v. Evans,

473 F.3d 1115, 1120 (11th Cir. 2006) (“[a]rguments raised for the first time in a

reply brief are not properly before a reviewing court” (quotation omitted)).

      But, in any event, Farias cannot show that he was prejudiced by the

government’s failure to turn over any claimed information about any alleged

benefits conferred on Phillip Morris. The jury learned through Special Agent

Alles’s testimony that Phillip Morris provided the Marlboro cigarettes used in the

sting operation and that the government agreed to pay Phillip Morris for the

cigarettes with the money it recovered from Farias. Thus defense counsel had the

opportunity to -- and did -- cross-examine the Phillip Morris representative with

this information, and the representative testified that he had no knowledge of

Phillip Morris’s cooperation with the ATF.




                                          19
             Case: 14-15804    Date Filed: 09/01/2016   Page: 20 of 30


                                         C.

      Farias also challenges the sufficiency of the evidence to establish a

conspiracy either to traffic in stolen goods or a conspiracy to traffic in contraband

cigarettes. In order to convict him, the government was only required to prove

beyond a reasonable doubt that he conspired to do the one or the other. See United

States v. McKinley, 995 F.2d 1020, 1025 (11th Cir. 1993) (“[I]t has always been

the law that where an indictment alleges a conspiracy to commit several offenses

against the United States, the charge is sustained by adequate pleadings and proof

of conspiracy to commit any one of the offenses.” (quotations omitted)). As we

read the record, the government provided more than sufficient evidence to prove

beyond a reasonable doubt that Farias knowingly conspired to traffic in stolen

goods.

      The elements necessary to establish a § 371 conspiracy are these: (1) an

agreement between the defendant and at least one other person to achieve an

unlawful objective; (2) the defendant’s knowing and voluntary participation in the

agreement; and (3) an overt act by a conspirator in furtherance of the agreement.

Hasson, 333 F.3d at 1270. As for the trafficking in stolen goods object of the

conspiracy, Farias challenges on appeal only the government’s proof that he knew

the stolen nature of the cigarettes. The government provided more than sufficient




                                         20
             Case: 14-15804     Date Filed: 09/01/2016    Page: 21 of 30


evidence from which the jury could have inferred that Farias knew the stolen

nature of the cigarettes he purchased from the undercover agents.

      For starters, Valvo testified that, when Farias sold him the cigarettes, Farias

told him they “weren’t on board,” which Valvo, among others, understood to mean

the cigarettes were stolen. The evidence also established that the undercover

agents told Farias on numerous occasions that the cigarettes they were selling him

had been stolen, and Farias affirmed his understanding of this fact in various ways.

Again, for example, undercover agent Checo and the confidential informant told

Farias that their cigarette supply was unpredictable because they obtained the

product “[w]hen it falls” -- meaning they stole the cigarettes from cargo trucks --

and Farias responded, “I know how it works.” Agent Checo also asked Farias if

the confidential informant told him how they had gotten the cigarettes, and Farias

responded: “I don’t want to know.” On still another occasion, Farias specifically

asked Checo if the cigarettes were stolen. Checo responded, “You don’t want to

know the answer to that,” which he intended to mean that they were stolen. And,

in later transactions, undercover agent Alles told Farias that, before he could buy

the cigarettes, they had to “let everything cool down a bit,” which Alles testified

was a coded way of telling Farias the cigarettes were stolen.

      What’s more, the agents sold Farias the cigarettes at a substantial price

disparity -- at a price per carton of $19.50, while the list price per carton during the


                                          21
               Case: 14-15804       Date Filed: 09/01/2016      Page: 22 of 30


relevant time period was between $27 and $36 -- which would have given Farias

substantial reason to believe that the undercover agents had not gotten the

cigarettes from some legitimate source or channel. Finally, the jury was entitled to

discredit Farias’s testimony that he did not know the cigarettes had been stolen

(which it plainly did), and to consider that testimony as substantive evidence of his

guilt. See United States v. Jiminez, 564 F.3d 1280, 1285 (11th Cir. 2009).

       Farias also contends that the evidence against him was insufficient because

the government failed to prove that his knowledge of the stolen nature of the

cigarettes was based on an official representation, 8 which he maintains was

charged in the superseding indictment. In fact, the superseding indictment charged

that Farias and Valvo conspired to “knowingly transport, transmit, and transfer in

interstate and foreign commerce goods . . . having a value of $5,000 or more,

knowing the same to have been stolen, converted, and taken by fraud within the

meaning of Title 18, United States Code Section 21, in violation of Title 18, United

States Code, Section [] 2314.” There was no official representation in the charge

itself. Farias claims, nonetheless, that the government constructively amended the

superseding indictment by relying on evidence other than an official

representation. We disagree.


       8
         Section 21 defines an “official representation” as “any representation made by a Federal
law enforcement officer (as defined in section 115) or by another person at the direction or with
the approval of such an officer.” 18 U.S.C. § 21(b).
                                               22
             Case: 14-15804     Date Filed: 09/01/2016   Page: 23 of 30


      A constructive amendment occurs when “the essential elements of the

offense contained in the [grand jury] indictment are altered to broaden the possible

bases for conviction beyond what is contained in the indictment.” United States v.

Augustin, 661 F.3d 1105, 1115-16 (11th Cir. 2011) (quotation omitted). However,

“Congress defines the elements of an offense, not the charging document.”

Id. at 1116 (quotation omitted). “[A]s long as the crime and the elements of the

offense that sustain the conviction are fully and clearly set out in the indictment,

the right to a grand jury is not normally violated by the fact that the indictment

alleges more crimes or other means of committing the same crime.” Id. (quotation

omitted).

      The superseding indictment charged Farias with conspiring to violate

18 U.S.C. § 2314, which makes it a crime for anyone to “transport[], transmit[], or

transfer[] in interstate or foreign commerce any goods . . . of the value of $5,000 or

more, knowing the same to have been stolen, converted, or taken by fraud.”

18 U.S.C. § 2314. Section 2314 does not require that the defendant’s knowledge

be based on an official representation. See id. Section 21, which is referenced in

the superseding indictment, provides that, whenever the defendant’s knowledge of

the stolen nature of goods is an element of a Title 18 offense, “such element may

be established by proof that the defendant, after or as a result of an official

representation as to the nature of the property, believed the property to be


                                         23
               Case: 14-15804      Date Filed: 09/01/2016       Page: 24 of 30


embezzled, robbed, stolen, converted, taken, altered, counterfeited, falsely made,

forged, or obliterated.” 18 U.S.C. § 21(a) (emphasis added). By using the word

“may,” § 21 permits the government to prove knowledge based on an official

representation, but does not require the government to do so. Thus, by referencing

§ 21, the superseding indictment did not make an official representation an element

of the charged conspiracy, and the government was not required to prove an

official representation to convict Farias. See Augustin, 661 F.3d at 1116. 9

       Nor did the district court err by denying Farias’s request for a buyer-seller

relationship instruction. We’ve said that, “[a]s long as there is some basis in the

evidence and legal support, the jury should be instructed on a theory of the

defense.”     United States v. Zlatogur, 271 F.3d 1025, 1030 (11th Cir. 2001).

However, “[a] district court’s refusal to give a requested instruction warrants

reversal only if the requested instruction was correct, the charge actually given did

not substantially address it, and the failure to give the instruction seriously

impaired the defendant’s ability to present an effective defense.” United States v.

Jones, 933 F.2d 1541, 1544 (11th Cir. 1991).

       The district court denied Farias’s request for a buyer-seller instruction based,

in part, on defense counsel’s representation that Farias’s primary theory of defense

       9
          Because we conclude that the government was not required to prove an official
representation to convict Farias, we need not decide whether its evidence supported a finding
that the undercover special agents’ representations to Farias regarding the stolen nature of the
cigarettes qualified as “official representation[s]” within the meaning of 18 U.S.C. § 21(b).
                                              24
             Case: 14-15804    Date Filed: 09/01/2016   Page: 25 of 30


was that he was a broker, rather than a buyer or seller. While the evidence could

be read in one way to show a buyer-seller relationship between Valvo and Farias,

we still see no reversible error. The general conspiracy instruction given by the

district court more than adequately met Farias’s request. See United States v.

Lively, 803 F.2d 1124, 1128-29 (11th Cir. 1986) (concluding buyer-seller

relationship instruction was unnecessary where the court’s general conspiracy

charge covered the substance of that instruction). The district court instructed the

jury that it could convict Farias only if it found that: “Two or more persons in

some way agreed to try to accomplish a shared and unlawful plan,” and Farias

“knew the unlawful purpose of the plan and willfully joined in it.” The district

court also instructed that the unlawful plan alleged in the conspiracy count was to

traffic in stolen goods or to commit the crime of trafficking in stolen cigarettes.

The court further instructed the jury that “simply being present at the scene of an

event or merely associating with certain people and discussing common goals and

interests doesn’t establish proof of a conspiracy,” and “[a] person who doesn’t

know about [the] conspiracy but who happens to act in a way that advances some

purpose of one doesn’t automatically become a conspirator.” Those instructions

substantially addressed Farias’s concern that the jury might convict him based

solely on his buyer-seller relationship with Valvo.




                                         25
             Case: 14-15804     Date Filed: 09/01/2016    Page: 26 of 30


      Farias also challenges the jury’s finding that he conspired, not just to traffic

in stolen goods, but also to traffic in contraband cigarettes. Because we can

discern no error in his conviction for conspiring to traffic in stolen goods, and the

jury -- on a special verdict form -- specifically found that object had been proven

beyond a reasonable doubt, we need not address whether any error occurred with

regard to the object of trafficking in contraband cigarettes. See McKinley, 995

F.2d at 1025.

                                          D.

      Lastly, Farias argues that the district court erred by failing to enter a

preliminary forfeiture order after the jury rendered its verdict and before the

sentencing hearing. We agree that the district court erred, but conclude after

carefully reviewing the record that the error was harmless.

       Fed. R. Crim. P. 32.2 sets out three required steps in criminal forfeiture

proceedings. First, the “court must not enter a judgment of forfeiture . . . unless the

indictment or information contains notice to the defendant that the government will

seek the forfeiture of property as part of any sentence in accordance with the

applicable statute.” Fed. R. Crim. P. 32.2(a). Second, “[a]s soon as practical after

a verdict or finding of guilty . . . on any count in an indictment or information

regarding which criminal forfeiture is sought, the court must determine what

property is subject to forfeiture,” and, “[i]f the government seeks a personal money


                                          26
             Case: 14-15804     Date Filed: 09/01/2016   Page: 27 of 30


judgment, the court must determine the amount of money that the defendant will

be ordered to pay.” Fed. R. Crim. P. 32.2(b)(1)(A). Then, “[i]f the court finds that

property is subject to forfeiture, it must promptly enter a preliminary order of

forfeiture setting forth the amount of any money judgment, directing the forfeiture

of specific property, and directing the forfeiture of any substitute property if the

government has met the statutory criteria.”        Fed. R. Crim. P. 32.2(b)(2)(A).

“Unless doing so is impractical, the court must enter the preliminary order

sufficiently in advance of sentencing to allow the parties to suggest revisions or

modifications before the order becomes final . . . .” Fed. R. Crim. P. 32.2(b)(2)(B).

The preliminary forfeiture order becomes final as to the defendant “[a]t sentencing

-- or at any time before sentencing if the defendant consents.” Fed. R. Crim. P.

32.2(b)(4)(A).

      Here, the district court erred by failing to enter a preliminary forfeiture order

after the jury rendered its verdict and before the sentencing hearing. See United

States v. Marion, 562 F.3d 1330, 1339 (11th Cir. 2009) (“The Federal Rules of

Criminal Procedure have the force and effect of law.           Just as a statute, the

requirements promulgated in these Rules must be obeyed.” (quotation omitted)).

Notably, there is nothing in the record, and the government has pointed us to

nothing, that would have rendered doing so impractical. See Fed. R. Crim. P.

32.2(b)(2)(B). But harmless-error analysis clearly applies to the examination of


                                         27
             Case: 14-15804     Date Filed: 09/01/2016   Page: 28 of 30


this issue. See Fed. R. Crim. P. 52(a) (“Any error, defect, irregularity, or variance

that does not affect substantial rights must be disregarded”); United States v.

Martin, 662 F.3d 301, 307-10 (4th Cir. 2011) (affirming forfeiture order, despite

district court’s failure to enter a preliminary order prior to the sentencing hearing

and to make the order final at sentencing, as required by Fed. R. Crim. P. 32.2

(2004), where the defendants had notice both of the pending forfeiture and the

amount sought by the government).

      The record unambiguously establishes that Farias had fair notice prior to the

sentencing hearing that the government would seek forfeiture. For one thing, both

the original and superseding indictments contained a forfeiture count.

See Fed. R. Crim. P. 32.2(a).    Thus, the superseding indictment contained the

following clause:

      Upon conviction of a conspiracy to commit a violation of Title 18,
      United States Code, Sections 2314 and 2342, as alleged in this
      Superseding Indictment, the defendant so convicted shall forfeit to the
      United States of America all of his respective right, title and interest
      in any property, real or personal, which constitutes or is derived from
      proceeds traceable to such violation, pursuant to Title 18, United
      States Code, Section 981(a)(1)(C).

Second, the government confirmed its intent to seek forfeiture at trial, when, in

response to the court’s inquiry whether there were any forfeiture issues for the

jury, the government noted that it would be seeking a “monetary judgment on the

amount of the profit,” which the parties agreed was not a jury issue. What’s more,


                                         28
             Case: 14-15804    Date Filed: 09/01/2016   Page: 29 of 30


at sentencing, both the government and defense counsel indicated that the parties

had actually been negotiating the amount of the forfeiture prior to the sentencing

hearing.

      Farias also had notice of the specific amount ordered forfeited. At the trial,

an ATF financial analyst, John Mark Crawford, testified that Farias’s bank

statements indicated that his profit from the seven charged transactions was

approximately $320,000. The government also introduced a profit chart, which the

defense did not dispute, showing the analyst’s calculations. Then, at sentencing,

when the government sought a higher forfeiture amount of $719,538.60 based on

the market price of the cigarettes, defense counsel argued that, to the extent

forfeiture was appropriate, Farias should be required to forfeit only the amount of

his personal profit, which was $331,426. The court ultimately agreed with Farias,

and entered a forfeiture judgment in the lesser amount, that is for $331,426. We

also observe that Farias had a full opportunity to contest the forfeiture at the

sentencing hearing. Thus, we cannot see how he was prejudiced in any way by the

district court’s failure to comply with Rule 32.2, and we can confidently say the

error was harmless.

      We are also unpersuaded by Farias’s alternate claim that the district court

erred by denying his request to make his forfeiture liability joint and several with

Valvo. The court ordered Farias to forfeit only the amount of his personal profit.


                                        29
             Case: 14-15804     Date Filed: 09/01/2016    Page: 30 of 30


Farias has shown no basis for making this liability joint and several with Valvo,

where he has agreed that the amount he was ordered to forfeit represents his own

proceeds from the offense. See United States v. Browne, 505 F.3d 1229, 1278

(11th Cir. 2007) (explaining that joint and several forfeiture liability is appropriate,

in a conspiracy case, where it is impractical to require the government to determine

the precise allocation of proceeds between codefendants).

      Nor, as Farias argues, did the government waive its right to seek forfeiture

when it decided not to seize the cigarettes involved in the sting operation. The

superseding indictment alleged that the proceeds of the offense were forfeitable

under the civil forfeiture statute, 18 U.S.C. § 981(a)(1)(C). Section 981(a)(1)(C)

authorized a forfeiture money judgment for the conspiracy to traffic in stolen

goods, see United States v. Kaley, 579 F.3d 1246, 1250 n.3 (11th Cir. 2009),

regardless of whether the government attempted to seize the cigarettes involved in

the sting operation, pursuant to 18 U.S.C. § 2344(c).

      Accordingly, we affirm Farias’s conviction for conspiracy and the district

court’s order that he forfeit $331,426.

      AFFIRMED.




                                          30